Case 2:17-cv-06210-JAK-KS Document 534 Filed 11/13/20 Page 1 of 5 Page ID #:17505




   1 KENNETH A. KUWAYTI (CA SBN 145384)
     KKuwayti@mofo.com
   2 MORRISON & FOERSTER LLP
     755 Page Mill Road
   3 Palo Alto, California 94304-1018
     Telephone: 650.813.5600
   4 Facsimile: 650.494.0792
   5 ANDREW DITCHFIELD (admitted pro hac vice)
     BRIAN M. BURNOVSKI (admitted pro hac vice)
   6 andrew.ditchfield@davispolk.com
     brian.burnovski@davispolk.com
   7 DAVIS POLK & WARDWELL LLP
     450 Lexington Avenue
   8 New York, NY 10017
     Telephone: 212.450.4000
   9 Facsimile: 212.701.5800
  10 Attorneys for Defendants
     NICHOLAS HORBACZEWSKI and
  11 DRONE RACING LEAGUE, INC.
  12                 UNITED STATES DISTRICT COURT
  13                CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION
  14
  15   JUSTICE LAUB and DANIEL                     Case No. 2:17-CV-06210 JAK (KSx)
       KANES,
  16                                               DEFENDANTS’ FIRST EX PARTE
                        Plaintiffs,                APPLICATION TO EXTEND
  17                                               PAGE LIMIT (OPPOSED)
  18        v.                                     Action Filed:    July 10, 2017
                                                   Disc. Cut-Off:   November 30, 2018
  19   NICHOLAS HORBACZEWSKI,                      Pretrial Conf:   None Set
       DRONE RACING LEAGUE, INC.,                  Trial Date:      None Set
  20   and DOES 1 TO 10,
                                                   Hon. Karen L. Stevenson
  21
                         Defendants.
  22
  23
  24
  25
  26
  27
  28
                                 DEFENDANTS’ EX PARTE APPLICATION
                                 CASE NO. 2:17-CV-06210 JAK (KSx)
Case 2:17-cv-06210-JAK-KS Document 534 Filed 11/13/20 Page 2 of 5 Page ID #:17506




   1         Pursuant to Civil Local Rule 7-19, Defendants Nicholas Horbaczewski and
   2 Drone Racing League, Inc. (“DRL”) apply ex parte for an order extending the page
   3 limit of their reply letter-brief regarding Plaintiffs’ failure to comply with the Court’s
   4 September 16, 2020 order to allow for the filing of a single five-page exhibit.
   5         During a telephonic conference on October 28, 2020 (and as reflected in a
   6 minute order dated October 29, 2020), the Court permitted Defendants to file a six-
   7 page letter-brief, inclusive of any exhibits, regarding a privilege dispute between the
   8 parties. Dkt. 529 at 1. The Court stated that Plaintiffs could file a six-page
   9 opposition (along with copies of the challenged privilege log entries) and that
  10 Defendants could file a three-page reply. Id. The Court further indicated that
  11 Defendants could request an extension of the three-page limit if they believed that it
  12 would be appropriate to attach any relevant exhibits in order to respond to Plaintiffs’
  13 arguments. Having now reviewed Plaintiffs’ opposition, and as explained in greater
  14 detail in Defendants’ accompanying memorandum of law, Defendants respectfully
  15 seek such relief and request that the Court permit them to append a single exhibit (of
  16 five pages in length) to their reply brief so that the Court may consider such
  17 information in assessing Plaintiffs’ arguments.
  18         On November 12, 2020, Defendants’ counsel emailed Plaintiffs’ counsel to
  19 inquire if they would consent to the requested relief. Burnovski Declaration ¶ 2. On
  20 November 13, 2020, Plaintiffs’ counsel responded, indicating that Plaintiffs would
  21 not consent. Id. ¶ 3 & Ex. A. On November 13, 2020, Defendants’ counsel called
  22 and emailed Plaintiffs’ counsel to notify them of Defendants’ intent to file this ex
  23 parte application. Id. Plaintiffs’ counsel responded by email to advise that Plaintiffs
  24 would oppose the application. Id.
  25         Pursuant to Local Rule 7-19, the name, address, telephone number, and email
  26 address for Plaintiffs’ counsel is: Patrick M. Ryan, Stephen C. Steinberg, Chad
  27 DeVeaux, Gabriella A. Wilkins, and Joseph John Fraresso of the law firm Bartko
  28                                               1
                                    DEFENDANTS’ EX PARTE APPLICATION
                                    CASE NO. 2:17-CV-06210 JAK (KSx)
Case 2:17-cv-06210-JAK-KS Document 534 Filed 11/13/20 Page 3 of 5 Page ID #:17507




   1 Zankel Bunzel & Miller, located at One Embarcadero Center, Suite 800, San
   2 Francisco, California 94111, 415.956.1900, and pryan@bzbm.com,
   3 ssteinberg@bzbm.com, cdeveaux@bzbm.com, gwilkins@bzbm.com, and
   4 jfraresso@bzbm.com.
   5         This application is based on the attached Memorandum of Points and
   6 Authorities, the declaration of Brian M. Burnovski and the exhibit thereto, and all the
   7 pleadings and papers on file in this action and all of this Court’s records pertaining
   8 thereto, and upon such other matters as may be raised before any hearing on this
   9 application.
  10 Dated:     November 13, 2020              ANDREW DITCHFIELD
                                               BRIAN M. BURNOVSKI
  11                                           DAVIS POLK & WARDWELL LLP
  12
  13                                           By: /s/ Brian M. Burnovski
                                                     Brian M. Burnovski
  14
                                                       Attorneys for Defendants
  15                                                   NICHOLAS HORBACZEWSKI
                                                       and DRONE RACING LEAGUE,
  16                                                   INC.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                               2
                                    DEFENDANTS’ EX PARTE APPLICATION
                                    CASE NO. 2:17-CV-06210 JAK (KSx)
Case 2:17-cv-06210-JAK-KS Document 534 Filed 11/13/20 Page 4 of 5 Page ID #:17508




   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2         Defendants respectfully request that the Court extend the three-page limit
   3 allotted to Defendants for their reply letter-brief regarding the parties’ pending
   4 privilege dispute. The Court previously indicated during an October 28, 2020 pre-
   5 motion conference that Defendants could request an extension of the three-page limit
   6 if they believed, after reviewing Plaintiffs’ opposition, that it would be appropriate to
   7 attach any relevant exhibits to respond to Plaintiffs’ arguments. Having now
   8 received Plaintiffs’ opposition, Defendants ask for permission to attach (under seal) a
   9 single exhibit consisting of five pages of Plaintiffs’ texts to respond to the arguments
  10 that Plaintiffs have made in their opposition brief.
  11         Defendants’ opening letter-brief argued that Plaintiffs had failed to meet their
  12 burden to establish the applicability of the attorney-client privilege to 44 text
  13 messages that Plaintiffs continue to withhold in whole or in part. Dkt. 530. As
  14 context for Defendants’ position that Plaintiffs’ continuing, conclusory assertions of
  15 privilege over these texts are not credible, Defendants’ opening brief noted that
  16 Plaintiffs had previously misrepresented to the Court the applicability of the privilege
  17 to more than 100 other text messages that were the subject of Defendants’ initial
  18 motion to compel, which Plaintiffs later produced in full in response to the Court’s
  19 September 16, 2020 order (Dkt. No. 484). As Defendants explained, “Despite having
  20 unequivocally represented to the Court that all 151 of the text messages previously
  21 challenged by Defendants ‘reflect[ed] confidential communications Plaintiffs had
  22 with attorneys related to the subject of the potential attorney-client relationship,’
  23 Plaintiffs’ revised production revealed the falsity of those representations.” Dkt. 530
  24 at 1–2 (citation omitted). Plaintiffs’ opposition denies that Plaintiffs made any
  25 misrepresentations, defending their original privilege calls as merely a good-faith
  26 difference of opinion regarding the applicability of the privilege as to content that fell
  27 into a legal “gray area.” Dkt. 533 at 1–2, 3 n.3. The content of the texts belies that
  28                                               3
                                    DEFENDANTS’ EX PARTE APPLICATION
                                    CASE NO. 2:17-CV-06210 JAK (KSx)
Case 2:17-cv-06210-JAK-KS Document 534 Filed 11/13/20 Page 5 of 5 Page ID #:17509




   1 assertion. Rather, it reveals that Plaintiffs’ factual representations to the Court about
   2 the content of those texts, in support of their since-abandoned privilege assertions,
   3 were simply untrue.
   4         Accordingly, Defendants propose to submit a five-page exhibit that includes
   5 the content of the 100+ texts that Plaintiffs produced in response to the September 16
   6 order (over which they no longer claim privilege), together with the log entries that
   7 Plaintiffs had previously provided for those 100+ texts. This information is directly
   8 relevant to the Court’s assessment of Plaintiffs’ credibility with respect to the factual
   9 assertions underlying their continuing claim of privilege over the 44 texts that remain
  10 in dispute. The volume of texts reflected in the five-page exhibit is quite manageable
  11 and would not unduly burden the Court. Nor would Plaintiffs suffer any prejudice
  12 from the submission of the texts, as it would not impose any burden or expense on
  13 them, and they plainly had access to this information in responding to the arguments
  14 in Defendants’ opening brief.
  15                                      CONCLUSION
  16         For these reasons, Defendants request that the Court extend the page limit of
  17 their reply letter-brief to allow them to include the five-page exhibit.
  18 Dated: November 13, 2020                          Respectfully submitted,
  19
                                                       DAVIS POLK & WARDWELL LLP
  20
  21                                                   /s/ Brian M. Burnovski
                                                           Brian M. Burnovski
  22
  23                                                   Attorneys for Defendants

  24
  25
  26
  27
  28                                               4
                                    DEFENDANTS’ EX PARTE APPLICATION
                                    CASE NO. 2:17-CV-06210 JAK (KSx)
